Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART
                        /

   THIS DOCUMENT RELATES TO: ALL CASES

         DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO INCORPORATE
             CERTAIN ARGUMENTS IN MOTION TO DISMISS BRIEFING

          Pursuant to Pretrial Order No. 61 and the Court’s statements at the Discovery Conference

   on March 10, 2021, Defendants respectfully request that this Court grant leave for the Generic

   Manufacturer Defendants, Retailer and Pharmacy Defendants, Store Brand Defendants, and

   Distributor Defendants to incorporate limited arguments from other Parties’ briefing in their

   respective motions to dismiss to be filed on March 24, 2021. Defendants met and conferred with

   Plaintiffs’ counsel who stated that they do not oppose the relief requested in this Motion. In

   support of this request, Defendants state as follows:

          1.      On March 5, 2021, the Court issued Pretrial Order No. 61 (“PTO 61”), ECF

   No. 2968, which provides the briefing schedule and page limitations for Defendants’ third set of

   motions to dismiss to be filed on March 24, 2021. Unlike the prior rounds of motion to dismiss

   that were briefed in Fall 2020, PTO 61 does not permit Defendants to incorporate by reference

   arguments drafted by other Defendant groups. PTO 61 at 4.

          2.      During the Discovery Conference on March 10, 2021, the Court stated that

   Defendants could file a motion to incorporate limited and specific arguments from other

   Defendants’ motions to dismiss, as necessary to avoid duplication between the briefs.

               [I]f any group of Defendants finds that there is a discrete and very
               particularized aspect of what another group of Defendants is briefing that
Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 2 of 6




               would be duplicative because the other group of Defendants is going to be
               saying the exact same thing, no different, it’s the exact same argument, the
               same law you are relying upon, and furthermore, in the 20 pages you are
               allotted, or the 25 pages you are allotted, to have to duplicate that work is
               going to be to the detriment of you in being able to put forth independent
               arguments that are unique to that group of Defendants, then by all means,
               let the Court know.

   Hearing Tr. at 39-40.

          3.       Defendants have identified certain, limited arguments they would like to

   incorporate by reference from other Defendants’ motions. If Defendants are required to

   separately brief each of these arguments, the relevant brief sections will be nearly identical in

   terms of the argument and the legal precedent. The relief requested in this Motion is targeted

   only as to certain preemption arguments to be briefed by one Defendant group but that apply

   equally and without change to other Defendant groups. This will decrease duplicative arguments

   submitted to the Court, and Plaintiffs will not be prejudiced.

          4.       Accordingly, Defendants respectfully request the following relief:

                  The Generic Manufacturer Defendants be granted leave to incorporate Brand
                   Manufacturer Defendants’ arguments regarding preemption under 21 U.S.C.
                   § 379r;

                  The Retailer and Pharmacy Defendants be granted leave to incorporate the
                   Generic Manufacturer Defendants’ preemption arguments related to the storage
                   and transportation negligence counts in the Amended Master Personal Injury
                   Complaint;

                  The Distributor Defendants be granted leave to incorporate the Generic
                   Manufacturer Defendants’ preemption arguments related to the storage and
                   transportation negligence counts in the Amended Master Personal Injury
                   Complaint; and

                  The Store Brand Defendants be granted leave to incorporate the Generic
                   Manufacturer Defendants arguments regarding preemption under 21 U.S.C.
                   § 379r for all counts in the Consolidated Amended Consumer Economic Loss
                   Class Action Complaint and Consolidated Medical Monitoring Class Action
                   Complaint, and Retailer and Pharmacy Defendants’ arguments related to the
                   storage and transportation negligence counts in the Amended Master Personal
                   Injury Complaint.


                                                     2
Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 3 of 6




          5.        The parties further agree that:

                     Incorporation as to 21 U.S.C. § 379r express preemption will be without
                      substantive elaboration except to clarify that the argument also applies equally
                      to identical claims brought against the Generic Defendants and Store-Brand
                      Defendants; and

                     Incorporation as to other arguments will be without substantive elaboration
                      except as may be necessary to clarify that argument applies equally to identical
                      or similar claims brought against the Retailer Defendants, Distributor
                      Defendants, or Store Brand-Defendants. Nothing in this agreement precludes
                      Retailer Defendants, Distributor Defendants, and/or Store Brand-Defendants
                      from making additional dismissal arguments unique to those defendant groups,
                      including as to implied preemption.

                                            Local Rule 7.1 Certificate

          Pursuant to Local Rule 7.1, counsel for the Generic Manufacturer, Retailer, Store-Brand,

   and Distributor Defendants have met and conferred with Co-Lead Counsel for Plaintiffs

   regarding the relief sought herein, and have been authorized to certify that Plaintiffs do not

   oppose the relief sought herein based on said Defendants’ agreement that they will not oppose

   any reasonable request for additional pages in Plaintiffs’ opposition briefs to the motions filed by

   these Defendants that Plaintiffs may seek from the Court to respond to issues relating to an

   incorporated argument.


    Dated: March 22, 2021                                 Respectfully submitted,

    Lead Counsel                                          /s/ Andrew T. Bayman
                                                          Andrew T. Bayman
                                                          KING & SPALDING LLP
                                                          1180 Peachtree Street, NE, Suite 1600
                                                          Atlanta, GA 30309-3521
                                                          Tel: (404) 572-4600
                                                          Fax: (404) 572-5100
                                                          abayman@kslaw.com

                                                          Counsel for Defendants Boehringer Ingelheim
                                                          Pharmaceuticals, Inc.




                                                      3
Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 4 of 6




                                            /s/ Anand Agneshwar
                                            Anand Agneshwar
                                            ARNOLD & PORTER
                                            KAYE SCHOLER LLP
                                            250 West 55th Street
                                            New York, NY 10019
                                            Tel: (212) 836-8000
                                            Fax: (212) 836-8689
                                            anand.agneshwar@arnoldporter.com

                                            Counsel for Defendants Sanofi US Services,
                                            Inc., Sanofi-Aventis U.S. LLC, and Chattem,
                                            Inc.

                                            /s/ Mark S. Cheffo
                                            Mark S. Cheffo
                                            DECHERT LLP
                                            1095 Avenue of the Americas
                                            New York, NY 10036
                                            Tel: (212) 698-3500
                                            Fax: (212) 698-3599
                                            mark.cheffo@dechert.com

                                            Counsel for Defendant GlaxoSmithKline LLC

                                            /s/ Joseph G. Petrosinelli
                                            Joseph G. Petrosinelli
                                            WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
                                            Washington, DC 20005
                                            Tel: (202) 434-5000
                                            Fax: (202) 434-5029
                                            jpetrosinelli@wc.com

                                            Counsel for Defendant Pfizer Inc.




                                        4
Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 5 of 6




    Liaison Counsel for the Generic            /s/ Richard M. Barnes
    Manufacturer Defendants                    Richard M. Barnes
                                               GOODELL, DEVRIES, LEECH & DANN,
                                               LLP
                                               One South Street, 20th Floor
                                               Baltimore, MD 21202
                                               Tel: (410) 783-4000
                                               rmb@gdldlaw.com


                                               /s/ Thomas J. Yoo
                                               Thomas J. Yoo
                                               HOLLAND & KNIGHT LLP
                                               400 South Hope Street, 8th Floor
                                               Los Angeles, CA 90071
                                               Tel: (213) 896-2400
                                               thomas.yoo@hklaw.com



    Liaison Counsel for the Retailer and       /s/ Sarah E. Johnston
    Pharmacy Defendants                        Sarah E. Johnston
                                               BARNES & THORNBURG LLP
                                               2029 Century Park East, Suite 300
                                               Los Angeles, CA 90067
                                               Tel: (310) 284-3798
                                               sarah.johnston@btlaw.com



    Acting Liaison Counsel for the             /s/ Andrew D. Kaplan
    Distributor Defendants                     Andrew D. Kaplan
                                               Crowell & Moring LLP
                                               1001 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20004
                                               (t) (202) 624-2500
                                               (f) (202) 628-5116
                                               AKaplan@crowell.com




                                           5
Case 9:20-md-02924-RLR Document 3084 Entered on FLSD Docket 03/22/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 22nd day of March 2021, a true and correct copy of the

   foregoing Defendants’ Unopposed Motion For Leave to Incorporate Certain Arguments in

   Motion to Dismiss Briefing was filed electronically through the CM/ECF system, which will

   send notice of filing to all CM/ECF participants.


                                                       /s/ Richard M. Barnes
                                                       Richard M. Barnes




                                                   6
